DETAILED ACTION
Prosecution History
Claims 1 – 3, 5, 30 – 32, 38 and 39 have been amended.
Claims 1 – 6, 8 - 11 and 28 - 39 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method and a system for providing interventional radiology data collection and reporting, where the claims, in combination with other recited features, includes providing a two-step data collection process including obtaining IR operational data and patient-specific data that is used to generate the structured report. The prior art fails to disclose this two-step process that integrates the data from each step.
The most remarkable prior art of record is as follows:
Kapit: U.S. Publication Number 2008/0004505 A1 
Buurman: U.S. Publication Number 2014/0013199 A1
Kumar: U.S. Publication Number 2017/0344948 A1
Mardini: U.S. Publication Number 2007/0198250 A1
Molyneaux: U.S. Publication Number 2009/0132277 A1
Mills: U.S. Publication Number 2011/0263980 A1
Thorn: U.S. Publication Number 2007/0238960 A1
Tynan: US Patent Number 6,213,945 B1
The claims recite an abstract method of organizing man activity – i.e. collecting and storing data for an IR procedure. However, the claims recite limitations that integrate the abstract idea into a practical application. For example, the claims recite a process that provide an improved user interface over the prior art. The specification discloses that current approaches to document IR procedures do not include data collection tools for the unique aspects or IR procedures. Rather, the radiologist must compile a synthetic report through the use of conventional interfaces. The recited invention allows the generation of structured reports for IR procedures without the synthetic report generation process.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 29 March, 2021